Warren E. Burger: Thank you, counsel. The case is submitted. We'll hear arguments next in California Medical Association against Federal Election Commission. Mr. Zimmerman, I think you may proceed when you're ready.
Rick C. Zimmerman: Mr. Chief Justice, and may it please the Court. This case arises under the Federal Election Campaign Act. It comes to this Court on appeal from an en banc decision by the Ninth Circuit Court of Appeals which sustained the validity of the $5000 calendar year limitation on contributions to a political committee. The case comes here by way of the unique judicial review provisions contained in 2 U.S.C. 437h, which provide for the filing of actions to construe the constitutionality of the Act and for the certification of those actions to the Court of Appeals with ultimate review on appeal in this Court. Appellants challenged that aspect of the $5000 calendar year limit which restricts the administrative support and unincorporated association may contribute to its political committee. Appellants claim that the $5000 limit violates the rights under the First Amendment and that the statutory scheme, which allows corporations and labor organizations to contribute unlimited amounts of administrative support to their political committees violates the equal protection rights of Appellants. The term “administrative support” as used by the parties and the court below refers to anything of value used for the purpose of establishing, administering or soliciting contributions to the political committee. The Appellant, California Medical Association, is an unincorporated membership organization. Its membership consists of approximately 25,000 physicians who practice in California. The CMA sponsors a political action committee known as the California Medical Political Action Committee. CALPAC receives in kind administrative support from CMA. CALPAC also receives contributions from physicians who choose to contribute to them. CALPAC supports candidates who run for federal office among other things. Appellants, Foster and Rose are members of both CMA and CALPAC. Dr. Foster is the treasurer of CALPAC and Dr. Rose is a past president of CMA and has been an officer in CALPAC.
William H. Rehnquist: Mr. Zimmerman, I gather you disagree with the Court of Appeals from the Ninth Circuit as to our jurisdiction in this case.
Rick C. Zimmerman: Well, this Court does have jurisdiction, Your Honor.
William H. Rehnquist: Well, do the -- do you agree or disagree with the Court of Appeals' treatment of the jurisdiction?
Rick C. Zimmerman: Well, I -- I agree with it, Your Honor. They found that they had jurisdiction to hear the case.
William H. Rehnquist: Under what section?
Rick C. Zimmerman: Well, they -- the majority of any event, Your Honor, didn't hear --
William H. Rehnquist: Well, that's what I mean.
Rick C. Zimmerman: Right. They initially, of course, I think, convened pursuant to 437h. However, the -- the majority based its decision to hear the case, en banc at least, not on section 437h but on Rule 35. But that only deals with the aspect of an en banc panel or a three-judge panel, Your Honor.
William H. Rehnquist: But this was an interlay if it -- if it were an ordinary case and not an FEC case, clearly, the question certified by Judge Orrick were interlocutory and the -- the Court of Appeals wouldn't be justified in simply resting its jurisdiction on the en banc statute.
Rick C. Zimmerman: Well, Your Honor, this isn't interlocutory appeal. It isn't a certification under those general rules. It's a special statute which permits a certification of any questions of constitutionality arising under the Act. It's a unique provision.
William H. Rehnquist: Yes, but the -- the majority didn't -- didn't rest on -- on that provision.
Rick C. Zimmerman: Yes, I think they did, Your Honor. As I read the decision, they -- they didn't set en banc pursuant to 437h. They sat en banc pursuant to Rule 35.
Speaker: That's right.
William H. Rehnquist: Yes, but that -- doesn't the special jurisdictional provision require them to sit en banc not pursuant to Rule 35?
Rick C. Zimmerman: I don't think it makes any difference, Your Honor. It's exactly what the Court did in Buckley versus Valeo.
Speaker: That's right.
Rick C. Zimmerman: They sat en banc pursuant to Rule 35. And I under that last week, although I have not read the decision, that the Fifth Circuit did the same thing in a case which has been cited in the briefs, FEC versus Lance. In that case, a three-judge panel certified constitutional questions to the en banc panel, but that case was just decided and I only get this through counsel from the -- the Commission but I understand that they chose to sit pursuant to Rule 35 and hear the case en banc. I don't think it makes any difference, Your Honor. The important aspect with respect to this Court's jurisdiction under 437h (b) is not whether the court below sat en banc pursuant to 437h (a) or sat en banc pursuant to Rule 35, but rather, whether there was a question properly certified to the Circuit Court and whether there's been a decision on that matter. Now, that's what Section 437h (b) state.
Potter Stewart: But what -- what the Court of Appeals said on the -- in their opinion on the (Inaudible) we hear the appeal en banc pursuant to Federal Rules of Appellate Procedure, page -- number 35, and the jurisdiction is conferred by among others, 437h, confirming what you've just told --
Rick C. Zimmerman: Yes, that's my understanding, Your Honor.
Byron R. White: Well, why would they report to sit under the rule rather than under the -- under the statute?
Rick C. Zimmerman: Oh, very simple, Your Honor. When the case was certified to the Court, that Judge Browning, the presiding judge issued an order asking the parties to direct the constitutionality of their requirement that the Court sit en banc. His question to counsel was directly -- directed at the issue of the requirement the Court and panel itself en banc. And that oral argument, there was considerable debate about whether Congress had the power to --
Byron R. White: Is that why the other courts are doing it, too?
Rick C. Zimmerman: Well, I -- I suspect they're doing it because the Ninth Circuit or for the reason the Ninth Circuit indicated that they wanted to avoid that question.
Byron R. White: Do you mean whether or not Congress constantly could require the same?
Rick C. Zimmerman: Yes, that's it, Your Honor. The question --
Byron R. White: Well, I -- I can understand that argument as addressed to this Court, but I have trouble following it addressed to the courts that are created by the Congress.
Rick C. Zimmerman: Well, that's right, Your Honor.
Byron R. White: Anyway, they avoided it.
Rick C. Zimmerman: They did, Your Honor.
Byron R. White: Avoiding the rule.
William H. Rehnquist: Well, did they successfully avoid it? Look at page 826 of the jurisdictional statement, the paragraph at the bottom of the page. Delicate questions such as the opposed here suggested are to be decided only when they sit. We think the better course is to let our decision to hear the case en banc rest on our authority under Federal Rules of Appellate Procedure 35.
Rick C. Zimmerman: I read that, Your Honor, as meaning to sit en banc, not to hear the case, to hear the case en banc. The question that the Court was confronted with in which -- which they addressed to counsel was why do we have to get together en banc? At that time, the Ninth Circuit had 13 active judges. Eleven of them were actually in panel and only nine participated in the decision. I think the circuit now is up to 22 or 23. It's a real problem in getting a panel that large. That was the concern that -- that Judge Browning had when he asked us to address that question.
Byron R. White: Did the jury's counsel pursue or press Rule 35 on the Court?
Rick C. Zimmerman: No, we didn't, Your Honor. Not at all. But I think the Court took the dispute from Buckley versus Valeo. This is exactly what the D.C. Circuit did in that case.
Warren E. Burger: Did you see any reason why Congress can't tell any Court of Appeals in the country that they must hear certain cases en banc?
Rick C. Zimmerman: No, I -- I don't see any -- any reason, Your Honor, at least, initially. Now, I can understand if, at some point, Congress would say all appeals from an adverse decision of Social Security hearing officer must be heard by an en banc panel of the appropriate Court of Appeals. Well, obviously, the Court should be inundated with litigation. That would be an impossible situation.
Warren E. Burger: Well, it might be inconvenient, but would it -- would it be unconstitutional?
Rick C. Zimmerman: Only if it involved a -- a problem with the separation of powers which a massive volume of -- of litigation might. I don't think so, Your Honor.
Harry A. Blackmun: Well, no one has ever suggested as I recall it, that Congress requirement that District Judges sit in panels of three in certain cases had any constitutional (Inaudible).
Rick C. Zimmerman: No, I -- I don't think there is any -- any problem with it at all.
William J. Brennan, Jr.: But in any event, that -- whatever problem there is was avoided.
Rick C. Zimmerman: That's right, Your Honor, that the Court --
William H. Rehnquist: Have you read the Western Pacific case, 345 U.S.?
Rick C. Zimmerman: I'm sorry, Your Honor?
William H. Rehnquist: Have you read the Western Pacific case?
Rick C. Zimmerman: Not recently, Your Honor.
William H. Rehnquist: Have you ever read it?
Rick C. Zimmerman: I -- I may have, Your Honor, in preparation for the hearing before the Ninth Circuit. Now, in further addressing the jurisdictional question, I think it's helpful to take a look at the procedural history of the case. This -- this case was actually filed on May 7, 1979. However, it's important to note that earlier on, in October of 1978, the Commission found reasonable -- reason to believe that violations of the $5000 limit had occurred because CMA's in-kind support of CALPAC exceeded $5000 during the years 1976 through 1978.
Warren E. Burger: Under this Act, what is the limit that each doctor involved in this enterprise may contribute to political committee?
Rick C. Zimmerman: Five thousand dollars, Your Honor.
Warren E. Burger: Each -- each one may contribute $5000.
Rick C. Zimmerman: That's correct, Your Honor. The general limit on contributions to a political committee is contained in this, Section 441(a)(1)(C). It's $5000. I'm sorry, that there's a parallel provision which states the same amount. A -- a multi candidate committee may contribute $5000 to another committee. All other persons may contribute $5000 to a political committee.
Harry A. Blackmun: Is there any limitation on the number of political committees up to the $5000 that could be given to?
Rick C. Zimmerman: I don't believe so, Your Honor. There is one possible --
Harry A. Blackmun: So, we've got 50 and still make $5000 each of 50.
Rick C. Zimmerman: Well, there are two problems, Your Honor. One is there's a $25,000 maximum aggregate limit per year on individuals. You can only give that much each calendar year. Secondly, if the Committees are in any way affiliated, the anti-proliferation rule contained in 441(a)(a)(5) would apply, and that subjects committees under common control to a maximum aggregate limit.
William H. Rehnquist: Does every single dispute between the Federal Elections Commission and a potential contributor come up under these jurisdictional provisions that we've been discussing?
Rick C. Zimmerman: No, not at all, Your Honor. These provisions only involve the constitutionality of provisions of the Act. And indeed, there have been decisions where the District Court determined that, for example, the constitutional question was frivolous. One example is Gifford versus Congress, and the District Judge acting to screen out a frivolous lawsuit that dismissed the case. So, it's not every case. Number one, where a constitutional question is alleged, which will come up under these provisions and secondly, of course, if a none -- if -- if the case does not involve a constitutional issue, these provisions aren't available.
William H. Rehnquist: Do you agree with Judge Kennedy's observation that the -- as applied/facially unconstitutional distinction is a rather vague and metaphysical?
Rick C. Zimmerman: Well, I -- I think I do, Your Honor. I'm not sure that it makes a big difference in this case. The -- the claim is really our facial claims. We challenge this provision on its face. We're most interested in that aspect of the prohibition which limits administrative support as -- as opposed to across the -- the board support for a -- a political committee.
William H. Rehnquist: And you think if Congress passed an amendment to the statute, next year you would be entitled of the same rapid fire consideration you've got in this case?
Rick C. Zimmerman: Well, Your Honor, as long as the requirements of Article III have been satisfied, yes, and you have to have a case or controversy. You have to have a party that's got standing to bring that to litigation. But if the requirements of Article III are met and there is a constitutional question, yes. I -- I think that's true. And it gets to the point --
John Paul Stevens: I'm not too sure about your -- your immediate past statement. Are you limiting your challenge to the facial constitutionality of the Act?
Rick C. Zimmerman: Your Honor, it -- I'm not sure I can describe it only as that, but I think that that's the way it frames up. We -- we questioned 441(a)(a)(1)(C), that provides for a $5000 limit on contributions to a political committee. However, we really are only interested in that prohibition to the extent that on its face, it limits administrative support for a political committee as opposed to some other kind of support.
Byron R. White: Mr. Zimmerman, does the record tell us exactly what this administrative support includes?
Rick C. Zimmerman: Well, Your Honor, it does, I believe. The -- the reference is in the complaint and the answer to furnishing goods and services used to establish, administer and solicit contributions to CALPAC.
Byron R. White: And the exam does include the telephone bill?
Rick C. Zimmerman: Yes, it would include everything, Your Honor. And -- and the way this works is these things are just provided for CALPAC. It's -- it's provided in kind. CALPAC has an office that CMA provides and so forth. Now, if I may turn for a moment to -- to the merits of the case, I think it's important to -- to deal with the question of the nature of administrative support. In this -- in this instance, it's in kind. I'm sure there are cases where it would not be in kind, but this -- this is a reference to all support use for establishing, administering or soliciting contributions to the political committee. This in-kind support does a couple of things, number one It enables the Committee to function without any offset for administrative expenses. In other words, the Committee can collect voluntary contributions from various donors, and use those donations to engage in political action, make contributions to candidates, make independent expenditures otherwise engaged in political activity.
Byron R. White: Well, do we judge the case here on the assumption that the -- the limit that's placed on contributions to these committees for non-administrative purposes is valid?
Rick C. Zimmerman: Well, Your Honor, I -- I think that some of the arguments which would go to invalidate the limit with respect to administrative support also apply to the statute across the board.Let me give you one of them. The next status --
Byron R. White: Well --
Byron R. White: So -- your answer is, “No, we don't judge the case on that basis.”
Rick C. Zimmerman: Well --
Byron R. White: You -- you don't concede or suggest that this --
Rick C. Zimmerman: I think --
Byron R. White: -- statute is -- was valid or is otherwise invalid.
Rick C. Zimmerman: I -- I think there are two inquiries that have to be made, Your Honor. One, what is the nature of the support for the political committee? If it's administrative support, I think there's absolutely no reason to presume that -- that a limit on that administrative support prevents corruption or the appearance of corruption which is the underlying rational that justifies limits at all.
Byron R. White: Is there -- is that -- would it make any difference if they gave a -- a check instead for administrative support?
Rick C. Zimmerman: No, I don't think that would make any difference, Your Honor, presuming of course --
Byron R. White: What do you mean? What would be -- would that be administrative support under your approach or not?
Rick C. Zimmerman: That depends on the reason the check was -- was given --
Byron R. White: Well, it was written on it, what it was for.
Rick C. Zimmerman: Well, then, if it was used only for those purposes, that's fine, Your Honor. There is no problem.
Byron R. White: Like they could -- they just put in their bank account and they'd pay their expenses.
Rick C. Zimmerman: Well, that's -- that's fine. That -- that is administrative support. There is no problem there.
William J. Brennan, Jr.: How do you see or define the administrative support?
Rick C. Zimmerman: Anything of value, Your Honor, used for the purpose of establishing, administering or soliciting contributions to political committee.
William J. Brennan, Jr.: Well, for example?
Rick C. Zimmerman: An office, staff, the secretary, postage expenses, the heat, the gas, the light --
Harry A. Blackmun: Solicitation expenses?
Rick C. Zimmerman: Pardon me?
Harry A. Blackmun: Solicitation expenses.
Rick C. Zimmerman: Yes, Your Honor. Of course the cost of stationary --
Harry A. Blackmun: Telephone --
Rick C. Zimmerman: -- telephones, by all means --
Harry A. Blackmun: -- transportation and all --
Rick C. Zimmerman: -- postage -- everything -- printing cost.
Potter Stewart: But -- but in Mr. Justice White's example, the size of the check might have something to do with it. If I had check for $50 million simply because it was labeled for administrative support, would not be necessarily for administrative support if the showing were that all the administrative expenses, however, liberally construed, did amount, of no more than $50,000.
Rick C. Zimmerman: Yes, that's true, Your Honor, but then it depends what happens to the balance of that --
Potter Stewart: Right.
Rick C. Zimmerman: -- check and then how it's used. But the basic nature of administrative support is not corruptive. This -- this wherewithal is provided for the Committee to function. It allows the members of the political action committee to engage in political action. And there is no inherent, corruptive potential in administrative support.
Byron R. White: To the extent that's used for administrative purposes, it isn't going to some candidate.
Rick C. Zimmerman: That's correct, Your Honor.
Byron R. White: And so there's no connection between the donor and the candidate.
Rick C. Zimmerman: That's right, Your Honor. There are two different relationships One is the relationship with donor to Committee. The second is the relationship of Committee to candidate or contributor to candidate. That's the nexus which requires regulation. That's the regulation which the Court sustained in the Buckley decision, to prevent quid pro quos. This is one step removed.
Byron R. White: The difference in terms of corruptive influence between what was giving a candidate the $200,000 in cash and giving him an airplane and a van to go around with him and pay all his phone bills and do all his canvassing, and spend $200,000. Now, why is one more corruptive than the other?
Rick C. Zimmerman: Well, Your Honor, again, it's -- it's not something given to a candidate at all. These are donations.
Byron R. White: No, but if you're talking about, would you say then that the distinction between cash and administrative support would not be a valid distinction if the donations are right to a candidate as opposed to a Committee?
Rick C. Zimmerman: That -- that's correct, Your Honor. If the nexus is donor candidate, then there's a need for limits and regulation. If the nexus is donor and committee, I would say, “No.” Now, if that committee happens to be the candidate's authorized committee, that's another matter all together. But I'm speaking here of a multi candidate committee which supports a number of different candidates. In this instance, which is non-partisan and has participated on that basis --
Byron R. White: I'm really just questioning your distinction between cash and administrative support. Was there really any strength to that at all?
Rick C. Zimmerman: Well, Your Honor, I think you have to look at the nexus that's being regulated. Who is the contribution going to? But with respect to the difference between cash and in-kind support, I think that common sense says that administrative support given in kind has virtually no potential to be corruptive. Cash given for administrative expenses, perhaps, has that potential, if it's misused, if it's not used for administrative services, et cetera. That's the only distinction I can draw, Your Honor, but I -- I think as long as this wherewithal is used for administrative purposes, then, there's no potential of corruption. I think there's only the most attenuated potential for corruption with contributions to --
Byron R. White: Well, maybe it depends on what you think of as corruption if you're talking about the candidate putting the money in his pocket and just, you know, using it for personal matters. That's one thing, but we're talking about filling under a very definite obligation to a donor. I don't see it makes much difference.
Rick C. Zimmerman: But again, Your Honor, we're not dealing with the contributor --
Byron R. White: I understand.
Rick C. Zimmerman: (Voice overlap)
Byron R. White: I understand. I just -- I'm just now questioning the validity of your distinction for in-cash and in-kind.
Thurgood Marshall: Well, in other words, most of concept says I'll pay all of your administrative expenses.
Rick C. Zimmerman: That will be wonderful, Your Honor, because that means that --
Thurgood Marshall: That'd be perfectly all right?
Rick C. Zimmerman: If I was a committee, Your Honor?
Thurgood Marshall: I don't care.Do what you just -- well, if an individual did it would be bad.
Rick C. Zimmerman: Well, Your Honor, if --
Thurgood Marshall: Wouldn't it? I would pay all your administrative expenses. That includes your airplanes, your -- your limousines, your liquor and everything else.
Rick C. Zimmerman: And I don't think it makes any difference, Your Honor. If your support is to a political committee and that committee uses that support for administrative services, the -- the real potential for corruption is not --
Thurgood Marshall: And you understand a potential corruption.
Rick C. Zimmerman: No, not there, Your Honor, because --
Thurgood Marshall: When somebody would say, “Now, I'll pay all your expenses”?
Rick C. Zimmerman: No, to the Committee, Your Honor, if you say that to a candidate, that's quite another matter. But if you say to a political committee, we will provide for your administrative expenses, that would allow you to use those voluntary contributions you've received from various donors in order to make contributions to candidates. What happens there is, it enhances the Committee's ability to make contributions and otherwise participate in a political process because the voluntary contributions the Committee receives are not eaten up by these administrative expenses. Each dollar that's collected, whether it's on the street corner or from an individual contributor through a mail solicitation, can be used for political action. It can be used for an independent expenditure or it can be used for making a contribution to a candidate. And you don't have to have 25 cents or 35 cents or 40 cents going to pay the administrative cost. And -- and that's the important thing. That -- that's why there's an important associational right here because the -- the wherewithal provided by CMA for CALPAC allows CALPAC to -- to function effectively, and to use those voluntary contributions CALPAC receives in order to participate in a political process. That's the magic of political action committees. That's where it comes from. When somebody subsidizes --
Thurgood Marshall: It's better to use the word “imagine”?
Rick C. Zimmerman: When someone subsidizes the administrative expenses, it enhances the Committee's value, the ability to engage in -- in a protected speech and associational activities. Now, in the Buckley case, the Court, of course, found the contribution limits valid but invalidated the expenditure limitations, in part, I think, because of the absence of any quid pro quo relationships between the person making the expenditures. The same is true here. There is no quid pro quo relationship between CMA and candidates. CMA provides administrative support to CALPAC, no potential for corruption. So, I don't think that there's any valid governmental purpose served by this regulation. Now, secondly, one of the requirements when regulating in this area is that the regulatory means be narrowly and directly defined that they only deal with that part of the situation which requires regulation. Here, the regulations are over broad. They regulate all support for political committees, not just in-kind support, not just administrative support, but any kind of support. The ACLU brief, for example, points out that if support for a political committee is given and its earmarked for -- for independent expenditures, there's no corruptive potential to that and it's not going to be involved in the candidate contributor nexus. The money is going to go for independent expenditures. The corruption and prevention of corruption rationale does not apply. The same is true of the administrative support. The -- the ban regulates too broadly. In addition, in the Buckley case, the Court found that -- that there has to be an absence of less drastic means. And I think in -- in this instance, there are less drastic needs, already operating, already available, dealing with the -- the problem of corruption and the -- the prevention of the appearance of corruption.
William H. Rehnquist: Well, would you agree with the underlying theory of the Buckley decision or would you agree that the underlying theory is that money is speech?
Rick C. Zimmerman: Absolutely, Your Honor. Money is speech. Money is association, Your Honor. Money and something of value provided to a political action committee makes that committee work. It's the wherewithal to allow individuals to solicit contributions, to have meetings, to make decisions on how to contribute to candidates, and -- and to solicit further contributions.
William H. Rehnquist: So, presumably, the Corrupt Practices Act of 1907 and the amendments to it in the late 1940's applying to labor unions are unconstitutional to make?
Rick C. Zimmerman: No, Your Honor. That -- that deals with an entirely different problem. The problem that -- that those statutes deal with is number one, the use of treasury money. That is the vast accumulations of wealth acquired by corporations and labor organizations, number one, and secondly, the non-voluntary nature of the use of that money.
William H. Rehnquist: Well, aren't corporations persons under lease since First National Bank versus Bellotti?
Rick C. Zimmerman: Well -- well, they are, Your Honor, in -- in the sense that corporations have First Amendment rights. And I'm not -- not here to defend the limits on corporate labor activity, but I think that those limits were imposed for different reasons than the limits imposed here. Getting back to the less drastic means available, just for a moment, the Act contains comprehensive registration requirements, comprehensive recording requirements. There are limits on contributions by individuals, $1000 per candidate per election. There's a $5000 limit on contributions by multi candidate committees to candidates, and in addition there's a $25,000 limit on aggregate contributions during a year by an individual. In addition, there are several anti-evasion provisions already in effect. Contributions to an authorized committee are considered as contributions to the candidate. Expenditures made in cooperation or in coordination with a candidate are treated as contributions are subject to the limits. The republication of a candidate's printed materials or messages or graphics of any kind is treated as a contribution, earmarked contributions, that is, contributions which are given to a committee with a designation. This contribution shall go to Congressman X and that one shall go to Congressman Y. Those are treated as contributions by the contributor, the original donor and the committee is viewed as a conduit or intermediary. In addition, there's the anti-proliferation rule. Committees subject to common control are subject to a maximum aggregate limit. So, I think if you look at these -- these provisions, in light of the Commission's extensive regulations, numerous advisory opinions, you have to come back with a conclusion that there's a comprehensive regulatory scheme already in place. And there are less drastic means to deal with problems which might be involved when there is support provided to a political committee. I will conclude at that point and reserve what ever time is remaining for rebuttal.
Warren E. Burger: Mr. Steele.
Charles Nevett Steele: Mr. Chief Justice, and may it please the Court. There are two matters here, the jurisdictional matter and the substantive regulation. While I will try and use the majority of my time to deal with the substantive regulation, I would like to spend a few minutes on the jurisdictional question because it is something that I think has caused great difficult to the Courts of Appeals below. The question is really, one, I think of -- of statutory interpretation of the proper interpretation of 2 U.S.C. 437h. We urged upon the Court of Appeals for the Ninth Circuit as we have urged on other Circuits that that statute should be narrowly construed, that the words in that statute as may be appropriate to construe the constitutionality of the Act do not mean that any question certified up to the Court must be dealt with, with the very extraordinary provisions that 437h provides, not only of en banc hearing in front of the Court of Appeals, but then of direct route -- right of appeal to this Court in -- in an error of course when there has been at least in other instances some indication of trying to limit that kind of direct appeal. So we have urged that there should be a narrow interpretation of that -- of -- of that phrase as may be appropriate and that in circumstances such as this case here, where there was already a proceeding which had commenced in front of the Commission, that it was not appropriate for the Court of Appeals to hear -- to hear that case. The Court of Appeals took what seems to have been a middle course. They asked us, as noted in the record, that the parties addressed the question of the constitutionality of the requirement that they sit en banc and then, at least, in our opinion, did not sit pursuant to 437h because they specifically said that they would not follow the requirement set forth in the statute that -- by Congress -- that they be required to sit en banc. There is -- I do not want to go through the various cases that have dealt with 437h because they have been set forth at length in our brief and in our opponent's brief. I would like to call attention to the case that was just recently decided last week on January 15th in FEC versus Lance, which is cited at page 15 of our brief, note 21. There, in a subpoena, that was the case in which the Commission had brought an enforcement of some subpoena action. The subpoena was enforced early in 1978. The Court of Appeals stayed that action and stayed that action pending hearing on the defenses that had been raised, including constitutional defenses. A panel decision was rendering saying that the subpoena should be enforced, that it did not find the defenses acceptable, but that due to the presence of 437h, they felt that the constitutional defenses raised as a subpoena should be certified to the en banc Court of Appeals. The en banc Court of Appeals, in the decision that was rendered last week, following the Ninth Circuit, indicated that it felt that due to the same kinds of considerations that had bothered the -- the Ninth Circuit, that it should hear that case pursuant to Rule 35.
Byron R. White: Now, did the panel members sit only en banc?
Charles Nevett Steele: Yes, they did.
Byron R. White: On the 35?
Charles Nevett Steele: The -- the of the panel members, there was some disagreement as to the requirement but the -- the Court as a whole in a -- in a vote that was 20-to-4 felt that they should sit pursuant to Rule 35.
Byron R. White: And would you suggest whether they would -- had there been 437 that they would have sat at all?
Charles Nevett Steele: Well, the suggestion is that they felt that there was a -- that they did not have to sit pursuant to 437h. Since the case had only come to them that way from the panel, I don't think that there was any indication they would have -- have judged it by the standards of Rule 35. Again, with regards to the underlying constitutional question that I think that the Courts of Appeals have -- have now three of them including the Court of Appeals of the District of Columbia here, I think the considerations, the fears are set forth in the dissenting opinion in the court below, that at some juncture, a command to the courts to sit en banc becomes an interference with the internal proceedings. In -- in response to -- to Mr. Justice Rehnquist's question, my understanding of the Western Pacific case was that absent a statutory provision that the Courts of Appeals were free to set rules for the hearings of their cases en banc. It would seem here that that case would not govern in the sense that there is a specific statutory provision.
William H. Rehnquist: But Western Pacific also held that there had to be some proceeding for a hearing. In the -- in those days, there just wasn't any hearing en banc in the Ninth -- in the Ninth Circuit. You had your three-judge opinion and you had filed a paper with the clerk asking for a petition for rehearing en banc and you never heard anything more about it. And this Court held that the Court was free to establish any reasonable proceedings as I understand it, for granting or denying a petition for rehearing en banc, but that there had to be some proceeding whereby the petition was at least considered.
Charles Nevett Steele: I think that's correct, resolving the conflict with the Third Circuit, which had held that it had had that power in -- in the Textile Mill's case, and -- and I think Western Pacific follows that. I -- I don't think it reaches the -- the question here where Congress has explicitly put forward the -- the en banc requirement. It is our contention, however, that that -- that is -- it does seem to be a serious question if one -- one that does seem to have constitutional dimensions at least in the thought of many of the judges in the courts below, and certainly one that would lend support in our mind that either to avoid that question or to avoid that kind of use of resources that this Court should narrowly construe 437h as a whole not to reach such cases as ones like this where the Commission, after an investigation and a notification to parties, where they all rule out to raise defenses where there were not only that matters that are at issue here, but were matters of -- of excessive contributions to particular candidates raised, failure to register affiliation that when proceedings like that had -- had started or in the -- in the Lance case where in effect, the Commission, under a command to investigate things expeditiously, is -- is trying to obtain enforcement of a subpoena that to read 437h to require the Courts of Appeals to sit, listen and try and decide in -- in a very -- in the most abstract kind of setting, all constitutional questions that might be -- be raised is -- is not -- is -- is certainly not a good use of judicial resources and one that would not seem to be mandated by the words of the statute which, as I say, seem to leave discretion in the Courts of Appeals, the language as may be appropriate.
Potter Stewart: Although every -- as I understand it, at least, every Court of Appeals has accepted the basic appealability provisions of 437h and they -- what they've done is duck the en banc requirement of 437h. Is that correct?
Charles Nevett Steele: I think that's correct. They have dealt with it in various different ways.
Potter Stewart: Right.
Charles Nevett Steele: For instance, in the Second Circuit in the (Inaudible) case, they there took the case on the 437h certification but turned around and said, “But the only way we can see to deal with these issues that are being raised is to send it back to the District Court where you have, in effect, the trial of the 437g proceeding. All of the defenses were raised there. The Commission put on its case, the defense put on its case, it came back up to the Court of Appeals and the Court of Appeals says it's a matter of statutory construction. The Commission is wrong. There is no offense stated. So, in effect, though, they retained it there is a 437h case. They really, as a matter of practice, did that which it seems to us that this Court should indicate to the Courts of Appeals that they can do under 437h.
Potter Stewart: And but -- but in -- in this case, the Court of Appeals for the Ninth Circuit, while it avoided the -- what it thought to be the -- an issue, a serious issue as to the constitutionality of the en banc requirement, nonetheless accepted the merits of the appeal under 437h, although I guess it would have been an -- well, an interlocutory appeal and not appealable under the general appeal statute. Is that correct?
Charles Nevett Steele: That seems to me -- it seems almost there to be a -- a bootstrapping. It seems --
Potter Stewart: Yes.
Charles Nevett Steele: -- to me that they took -- took half the loaf --
Potter Stewart: Yes.
Charles Nevett Steele: -- and I would argue anyway that by not obeying the commands of 437h, they therefore despite the statement in their -- in their opinion were not hearing the case pursuant to their 437h jurisdiction.
Potter Stewart: Although they said they were.
Charles Nevett Steele: They said they were.
Potter Stewart: And indeed, that's pretty much what the Court of Appeals of the District of Columbia said it was doing in Buckley against Valeo in a case in which we accepted jurisdiction under 437h, appellate jurisdiction.
Charles Nevett Steele: I think that's correct. I think those issues were not fully explored there, but --
Potter Stewart: Perhaps they were -- perhaps they were not.
John Paul Stevens: Mr. Steele, does this bring you out that if we were to agree with you that this had to be a 437 en banc or not at all, and that really was a 437 en banc that they had no jurisdiction?
Charles Nevett Steele: Yes, and that the decisions that they -- that the decisions they reached would then be reached in the course of the 437g proceeding which is presently on appeal in the course of normal events. It's on appeal in front of the United States Court of Appeals for the Ninth Circuit.
John Paul Stevens: I just wanted it to be clear. You -- you would say that it was jurisdictional?
Charles Nevett Steele: Yes, we -- we would say it was jurisdictional and that was our -- our brief to the Ninth Circuit. We said that you should dismiss alternately if you conclude that you have 437h jurisdiction that you should decide the constitutional questions.
Warren E. Burger: What if, in that section of the opinion that Mr. Justice Rehnquist read to you they had said, “We are in doubt as to the source of our jurisdiction here, so we will consider ourselves sitting under 437h and the -- the rule,” both? Any problem?
Charles Nevett Steele: Now, it would seem to me that where they refuse to follow -- I think the problem is that where they refuse to follow the commands of the statute for them than to say that they were sitting under that jurisdiction and it also seems to me that the -- though there are --are exceptions I know --
Warren E. Burger: And if they have the requisite number of people there, what difference does it make whether they are -- under which statute do they say they're sitting any more than it would make a difference whether they did or did not wear their robes?
Charles Nevett Steele: Well, they would have to be -- they would have to find and you would have to approve of their finding jurisdiction under 437h, but not following the commands of en banc because otherwise, it would seem or at least we would argue there was no other statute that gives them jurisdiction. Rule 35 certainly doesn't give them jurisdiction.It would be like an interlocutory appeal --
Warren E. Burger: (Voice overlap)
Charles Nevett Steele: -- which could not have been --
Warren E. Burger: But this has something -- that this has something of -- of the reading of the common law pleadings some centuries ago. As long as you'll have the proper people there, I repeat, what difference does it make? Which statute they said they were operating, they were gathered and assembled under?
Charles Nevett Steele: Well --
William H. Rehnquist: Excuse me.
Byron R. White: Mr. Steele, am I not correct in thinking your fundamental position is that the District Court did not have jurisdiction. Isn't that right?
Charles Nevett Steele: Yes.
Byron R. White: And it's -- everything else follows from that, in your argument?
Charles Nevett Steele: Yes, that it was not --
Byron R. White: Now, if the District Court did have jurisdiction and therefore, an appeal was properly or the question was properly certified to the Court of Appeals and if in fact they sat en banc, then there'll be no -- no jurisdictional problem?
Charles Nevett Steele: I think that's correct.
William H. Rehnquist: Except were we to review the exercise of their decision to sit en banc under Rule 35 because that does lay down some standards for a court convening en banc under Rule 35, an exceptional case and the hearings en banc are not favored and that sort of thing. It does seem to me that you would have to look at that. I'm not sure that's responsive to your -- to your point.
William J. Brennan, Jr.: In any event, Mr. Steele, if in fact from my understanding that the District Court had jurisdiction and I know you argued it. But if it did, then what the Court of Appeals said in their opinion that they were sitting under 35 and other than that for 437h would be immaterial?
Charles Nevett Steele: I think that's correct. I think, however, that the opinion of the Court of Appeals as the opinion of the Court of Appeals for the Fifth Circuit suggests that the Court of Appeals are concerned to understand whether or not they are required everytime there is an arguable constitutional question that comes up, as to whether they are required to sit en banc so that though you might find that there was appropriate jurisdiction to decide this case because they had rested it in part on 437h, though I would argue that their failure to follow it would destroy the jurisdiction.
Byron R. White: And your argument that the District Court had no jurisdiction relies on the fact that there was then anything, a proceeding before the Commission.
Charles Nevett Steele: Yes, I should make point -- I should -- the -- the dependancy, the Commission's proceeding had been pending for a period of approximately a year, and we would rely on that fact. We have not yet filed in the District Court. We had announced our intention to in order to try and see if we could settle the case without going further, but -- but dependency of the procedures because what seems to us, the unfortunate result here is that you really get a bifurcation. You've got a bifurcation in the sense that the question, the constitutional question goes up in its various form. Meanwhile, the other proceeding continues and you get a waste of resources, both at the Commission, but more prominently you really get a -- a great loss of resources, I think, in -- in the Courts of Appeals. I mean, en banc. Of course, the First Circuit is now being split, so the 20-to-4 is no longer there. But as Mr. Zimmerman has indicated, the -- the Ninth Circuit is now approaching that difficulty, too, and that's an immense use of judicial resources. So the indication that they could narrowly construe their jurisdiction and refuse to hear those questions, I think, would avoid this whole question of whether or not they're required to sit en banc.
Byron R. White: Your view with the jurisdiction is that it determines on a proceeding being pending before the Commission? As soon as the proceeding is instituted before the Commission in some informal way the District Court will lose jurisdiction?
Charles Nevett Steele: Well, of course, the proceedings in front of the Commission really don't begin in informal ways as a process for filing of a complaint and notice to the parties which sets forth this factual and legal basis.
Byron R. White: I mean is it a formal proceeding before the Commission would oust the District Court of jurisdiction under 437h?
Charles Nevett Steele: I would certainly say on those circumstances, it would not. I'm sure that there might not be informal proceedings that the Commission if it was holding rule makings on a particular subject or some other form that it might not --
Byron R. White: What you really ask is to rewrite the statute.
Charles Nevett Steele: No, I think that I'm only asking you to -- to say that the -- the statute vests in the courts a discretion under the terms as may be appropriate only to take under 437h jurisdiction very, very specialized kinds of cases which raise basically facial issues. I -- I must agree that in any facial issue, you'd probably run into matters of statutory construction that are at least peripherally related. But that that was really the sole purpose of 437h.
Byron R. White: We have a facial issue here, don't we?
Charles Nevett Steele: Well, you have -- you have a facial issue here as well issues of how it's applied because the -- the trial in the court below is related to questions of -- of allocation, was related to other offenses so that you -- you may have a facial question, but you may never reach it, which is, of course, the other reason that I would argue that you should limit the jurisdiction is because you -- you may never need to reach that question in this case. It may be resolved in other fashions.
William H. Rehnquist: Procedurally then, you agree with Judge Wallace.
Charles Nevett Steele: I think yes. I think -- I think that the line between -- you -- you asked earlier the question about the line between as applied and facial, and I'm not sure that it is totally clear in all instances, but I think that's a basic line that is sufficiently clear that that should be hewed to. That as applied is really remitted by the statute to the advisory opinion proceedings in the 437g enforcement proceedings. I would note from -- in contrast to when -- when the statute was before this Court in Buckley that the advisory opinion section of the statute has been altered in 1979 amendments to allow any person to require the Commission an interpretation on any transaction they're involved in so that in -- in vagueness terms, the problem that the Court there was concerned with has to some extent been mitigated by the fact that there is an advisory opinion proceeding where the Commission can indicate its -- its interpretation of the law so that that -- that in -- that in effect, I think that the -- those proceedings in front of the Commission are -- are adequate to take care of as applied situations as opposed to facial. I would like to turn to the substantive issue here raised because it seems to be one of considerable importance. Basically, the underlying thrust of the entire statute, which I think that Appellants here do not really contest is that the Congress had a right to battle the perception that sizable campaign contributions channeled through various sources should not be perceived that the appearance cannot be there that sizable campaign contributions, not the public interest is what controls. In effect, they do not really challenge the overall interest in the statute. The real -- the real challenge, it seems to me, is to the -- is to the extent of the limitation. They argue that the statute sweeps too broadly that the statute, could and does, in more limited means, achieve the same effect. The question there, it seems to me is -- is what interests are at stake? You have in effect a statute which seeks to protect the public interest against the corrupting power of money in elections. On the other side, you clearly have important individual interests at stake, individual interest in speech and individual interest in association, and those are very precious individual freedoms. But this is not a statute which proscribes all kinds of speech. Indeed, the statute speaks very narrowly. Each one of the individual doctors, the 43,000 doctors that are members of this association can give that association $5000. Each one of those doctors can give $1000 to any candidate of his choice. Each one of those doctors can engage in activities, volunteer activities which are extent -- exempted by the statute from -- from the contribution definitions.
Potter Stewart: So far as contributions go, each one -- each doctor is limited to a total of $25,000 per annum, isn't he?
Charles Nevett Steele: Yes, the individual -- and it seems to us that the very rationale that this Court used in -- in approving the $25,000 limitation and the $1000 limitation on contributions to candidates is the same rationale that is involved here, to wit that you do not have the situation, I mean, in effect that that the -- the holding in Buckley in that area was that the contribution limitation served a strong end of this in limiting impropriety from permitting unlimited contributions. Congress could, and this is quoting from page 30 of Buckley, provide that the opportunity for abuse inherent in the raising of large contributions could be controlled by contribution limitations. And at page 38 of that opinion, in validating the $25,000 limitation, that same language was used. And what Congress did in 1976, following the Buckley decision in its attempt to try and put the statute, to enact the statutes back after the -- to reenact the Commission, et cetera, what it did was to say that -- well, what we see is the possibility that if you do not put a limitation on contributions by persons to committees, that you will have inherent in that, a system where there will be many more committees, where -- where committees either by direct or indirect means, people will not be abiding by the contribution limits because they will be able give amounts to this committee, amounts to another committee because persons, unlike individuals, are not limited so that association such as -- as CMA could give $5000 to -- could give unlimited amounts without the $5000 limits to as many committees as they wanted. And that while there are in the statutes, the narrow prescriptions which Mr. Zimmerman has referred to, 441a(a)(7), 441a(a)(8), 441a(a)(5), limiting conduits, limiting making as a contribution anything done in coordination with candidates and limiting the proliferation of committees that the very thrust of the Court's reasoning in upholding the contributions limit previously was that Congress did not need to rely on those prohibitions, that the -- that the contribution limit served an independent purpose by -- as the quote says, “avoiding the opportunity for abuse inherent in the raising of large contributions.”
Warren E. Burger: Do you see a constitutional objective or proper constitutional objective in limiting what you call the proliferation of committees?
Charles Nevett Steele: I think that the -- the legitimate constitutional objective there is to deal with the problem that Congress had met under the old statutes that the proliferation of committees was used as a method for avoiding the contribution limitations. That the history of the statutes before 1971 and the history of the hearings particularly, I think, in the 47 hearings are full of the instances that by creating a -- a variety of committees that the then existing limitations were avoided, and that -- so I think that there is a very distinct constitutional limit -- a constitutional underpinning for the limitation of the proliferation of committees. I would like to turn momentarily to the chores that there is discrimination here, in the sense that the provision limiting unincorporated associations, all persons to $5000 discriminates in a way against -- against those organizations because corporations and labor organizations, which are separately regulated and have been again since 1907, are permitted to use their internal funds for the cost of the administrative cost, the -- the very argument that is here made by the Appellants. In effect, it seems to me that that is a question of classification. The Congress, over the course of -- since 1907, as the first statute, again I would not go back through all the history of -- of these statutes because I think it's set forth in -- in the -- the great trilogy of cases of U.S. versus CIO, the UAW case and then the Pipefitters case of the -- of the evolution of these statutes. But the provisions now in 441b, back then in 18 U.S.C. 610, are really a product of the dialogue between this Court and Congress, where Congress having put a total prohibition on corporations and labor organizations, having concluded that those organizations, because of their direct relationship to the economy, deserved specialized treatment. Having put that total prohibition on was worn by this Court that that prohibition could not be used as a means of keeping the organization from fostering its communication to its members and the fostering its legitimate purposes. So that you have there a compromise that was worked out back and forth, of course, majorly in the Hansen Amendment which was indirectly before this Court, but heavily covered in the Pipefitters decision, saying that the prohibition of direct contribution to the prohibition of making direct expenditures in -- in elections is balanced in the statute by provisions that specifically provide for communication and specifically resolve the then unanswered question under the previous statute of that one of the matters that could be done, was to provide for this kind of administrative support. To suggest as the dissent below does, and as I think Mr. Zimmerman does in his argument, that because Congress, in making that balancing out, has allowed corporations and labor organizations to spend those administrative expenses, that that is a benefit that can be seen apart from and distinguished from the overall total scheme of regulation, which substantially prohibits corporations and labor organizations in a way that no other persons are, is to suggest, I think, as the -- as the court -- majority of the court below indicated is to suggest a false question. Because in effect, the classification -- I think that the -- the classification of corporations and -- and labor organizations would even withstand strict scrutiny, but I don't think that this Court, in looking that, has ever even thought that strict scrutiny applied to such a classification. But those organizations, what they do is really an offshoot of their economic interest and that very powerful, very strong economic interest is what has led to the congressional regulation of them. In effect, to sum up the Commission's argument on the -- on the statutory issue, it seems to us that the $5000 limitation on contributions, five times that which could be given to, by an individual to a candidate of his choice, where that was spoken of, as or be it a limitation on the matter of First Amendment values was a -- a limitation that was on speech, that was not direct speech, but was really speech that was only -- what -- what was less direct than the independent expenditures issue, and the same limitation on the $25,000 that the $5000 limitation on contributions to political committees serves the same purposes and falls well within the parameters of this Court's decision on contributions in Buckley versus Valeo. Similarly, I think this Court should reject the argument that because Congress, in adhering to the expressed doubts on the constitutionality of the structure of 610 and now 441b, had worked out a special system of regulation that you would find invidious discrimination because of that careful constitutional balancing, which Congress went through in response to this Court's decisions. Thank You.
Warren E. Burger: Do you have anything further Mr. Zimmerman? You have about two minutes left.
Rick C. Zimmerman: Mr. Chief Justice, may it please the Court. Counsel's interpretation of two separate provisions regarding jurisdiction would, in effect, merge two very different statutes. One looks backwards. It deals with enforcement, with the correction of a wrong already done with the potential fine for a violation, and that's 437g. The other looks forward. It allows actions for declaratory relief, actions to construe the constitutionality of the Act. It's an extraordinary provision because the rights involved here are extraordinary. It's important to keep the distinction clearly in mind that the statutes should not be merged. They're separate for very important reason.
Potter Stewart: But here, the -- your defense to the 437g action was precisely the same as your offense in the 437h action, was it not?
Rick C. Zimmerman: Yes, Your Honor, and -- and to cause us to wait for the Commission to file enforcement proceeding, and to wait for them to move it through the courts and -- and to rely on the vagaries of their administrative processes leading up to an enforcement action, means that we have to put off the resolution of those questions.
Potter Stewart: Of course, that's the -- that's the faith of most litigants.
Rick C. Zimmerman: Well, You Honor, we are participating in the -- in the political process and the Commission indicates we've violated the law in an administrative ruling. We have no recourse, but to wait for them to do something or to bring an action, to construe the -- the constitutionality of the --
Potter Stewart: Well, you can just go ahead and do what you think is right and then -- and then will bring that.
Rick C. Zimmerman: That's fine, Your Honor, but that's done then at -- at our peril --
Potter Stewart: That's all right.
Rick C. Zimmerman: -- and that's the purposes of this section.
Potter Stewart: And that's what most litigants have to do.
Rick C. Zimmerman: Well, Your Honor, but in the election mockery --
Potter Stewart: If you say that Congress has provided that you don't --
Rick C. Zimmerman: Absolutely.
Potter Stewart: -- have to do that.
Rick C. Zimmerman: It's so important that we need this section. Secondly --
Byron R. White: You wouldn't have -- you wouldn't say that the -- that your case and the Commission's case, if it brought one, couldn't go ahead simultaneously.
Rick C. Zimmerman: They did go ahead simultaneously.
Byron R. White: And if they came to judgment first --
Rick C. Zimmerman: That's fine.
Byron R. White: Then you might -- and you might seek review of that.
Rick C. Zimmerman: Your Honor, there was a motion to stay in the enforcement action. We made the motion to preserve you know, working on two --
Byron R. White: I can remember turning that --
Rick C. Zimmerman: -- cases at once and Judge (Inaudible) denied that.
Warren E. Burger: Thank you, Counsel. The case is submitted.